Breese, J. The evidence discloses a case of great negligence on the part of the contractors of this company, on whom the responsibility is attempted to be shifted. To railroad companies are granted extraordinary privileges, and they must be held so to exercise them as to do the least possible amount of injury to others. The maxim, “ sic utere tuo ut alienum non Icedas,” well applies. The contractors are the servants of the company, and authorized by law, being such servants, to enter upon the defendant’s land and take down his fences, if necessary; but the company must be responsible, for the consequences of the act. The contractors have no right there, except through the grant to the company, and of course are the servants and agents of the company in doing that particular work. Their tortious acts are properly chargeable to the company. The instructions given on behalf of plaintiff below were proper. We see no difference in principle between this case and Hinde et al. v. Wabash Nav. Co., 15 Ill. 72, and accordingly affirm the judgment. Judgment affirmed.